 

LOAN CONVERSION AGREEMENT

 

This LOAN CONVERSION AGREEMENT (this “Agreement”), dated June 11, 2014 (the
“Effective Date”), is made and entered into by and between Flux Power Holdings,
Inc., a Nevada corporation (“Flux Holdings”), Flux Power, Inc., a California
corporation (“Flux Power” and together with Flux Holdings, the “Company”) and
Esenjay Investments, LLC (“Esenjay”). In this Agreement, the pronoun “it” means
“he,” “she,” or “it,” as appropriate. The Company and Esenjay are collectively
referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Esenjay has previously provided loans to the Company pursuant to the
Secondary Revolving Promissory Note, the Bridge Loan Promissory Note and the
Unrestricted Line of Credit (collectively, the “Loans”);

 

WHEREAS, the total principal amount outstanding under the Loans as of June 4,
2014 is $2,586,000, plus $304,070 in accrued interest, as set forth on Exhibit
A, and such amounts represents all of the outstanding amounts owed and due to
Esenjay as of the Effective Date, with Esenjay waiving any interest accrued from
June 5 and thereafter (the “Debt”);

 

WHEREAS, Esenjay desires to convert the Debt into shares of common stock of the
Company at a conversion ratio of $0.24 per share, resulting in issuance of a
total of 12,100,000 shares of common stock and warrants to purchase 1,900,000
shares of common stock for a term of three years with an exercise price of $0.30
per share, pursuant to the calculations set forth on Exhibit B, in complete and
full satisfaction of the Debt.

 

NOW, THEREFORE, in consideration of the promises and of the mutual
representations, warranties, covenants, and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

SECTION 1

DEBT CONVERSION; RESTRICTIONS ON TRANSFERABILITY;

COMPLIANCE WITH SECURITIES ACT

 

1.1 Debt Conversion. As consideration for the conversion of the Debt (in
complete and full satisfaction of Debt), Flux Holdings hereby agrees to issue
Esenjay 12,100,000 shares of Flux Holding’s common stock (the “Shares”) and a
warrant to purchase up to 1,900,000 shares of common stock of Flux Holdings
(“Warrant Shares”) for a term of 3 years, at an exercise price of $0.30 per
share (the “Warrant”). The Shares, Warrant, and Warrant Shares are collectively
referred to herein as the “Securities”).

 

1.2 Closing. Upon delivery of this executed Agreement, the Company will cause
the cancellation of the Debt to be reflected in the books and record of the
Company, and will deliver to Esenjay:

 

(a)                a Warrant Certificate issued in the name of Esenjay, pursuant
to which Esenjay shall have the right to acquire such number of Warrant Shares
and

 

(b)               a stock certificate representing the number of Shares to the
address set forth on the signatory page.

 



1

 

 

SECTION 2

REPRESENTATION AND WARRANTIES

 

2. Representations and Warranties of Esenjay. Esenjay hereby represents and
warrants to the Company as follows

 

2.1 Organization, Authority. Esenjay is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership or other power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The acquisition by Esenjay of the Securities hereunder has been, duly authorized
by all necessary corporate, partnership or other action on the part of Esenjay.
This Agreement has been duly executed and delivered by Esenjay and constitutes
the valid and binding obligation of Esenjay, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2.2 Investment Representations. In connection with the acquisition of the
Securities, Esenjay, makes the following representations:

 

(a)                Investment for Own Account. Esenjay is acquiring the
Securities for its own account, not as nominee or agent, and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”). Esenjay has no present intention of selling, granting any participation
in, or otherwise distributing the Securities. Esenjay does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation in any of the Securities to such person or to
any third person.

 

(b)               SEC Documents. The Company has made available to Esenjay
through the SEC’s EDGAR system, true and complete copies of the Company’s most
recent Annual Report on Form 10-K for the fiscal year ended June 30, 2013 and
Form 10-Q for the quarter ended March 31, 2014, and all other reports filed by
the Company pursuant to the Exchange Act since the filing of the Form 10-Q for
the quarter ended September 30, 2013, and prior to the date hereof
(collectively, the “SEC Documents”).Esenjay has received, read and fully
understands the SEC Documents. In making its decision to acquire the Securities,
Esenjay acknowledges that it has made its own independent decision and has not
relied upon any representations made by any other person. Esenjay recognizes
that an investment in the Securities involves substantial risks and is fully
cognizant of and understands all of the risk factors related to the acquisition
of the Securities, including but not limited to, those risks set forth in the
section of the SEC Documents entitled “RISK FACTORS.”

 

(c)                Esenjay Status. At the time Esenjay was offered the
Securities, it was, at the date hereof it is, and on the date which it exercises
any Warrants it will be an “accredited Esenjay” as defined in Rule 501(a) under
the Securities Act or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Esenjay is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the
business of being a broker dealer. Esenjay is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of FINRA
or an entity engaged in the business of being a broker dealer.

 

(d)               Representations and Reliance. Esenjay understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Esenjay set forth herein and in Esenjay Suitability Questionnaire, as
previously provided to the Company to which there is not material change
(“Suitability Questionnaire”), to determine the applicability of such exemptions
and the suitability of Esenjay to acquire the Securities. All information which
Esenjay has provided to the Company, including but not limited to all
information given herein and in Esenjay Suitability Questionnaire or otherwise,
concerning itself, Esenjay status, address, residence, financial position and
knowledge and experience of financial and business matters are correct and
complete, and that if there should be any material change in such information
Esenjay will immediately provide the Company with such information. Esenjay will
promptly notify the Company of any material fact or circumstance that would
cause any of the foregoing representations to be untrue, incomplete, or
misleading.

 



2

 

 

(e)                Restricted Securities. Esenjay understands that the
Securities Esenjay is acquiring are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. Esenjay is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. Esenjay also acknowledges that the
Company was a former “shell company” (as defined in Rule 12b-2 under the
Exchange Act) and as Esenjay understands Rule 144 is not currently available for
the sale of the Securities and may never be so available.

 

(f)                Transfer Restrictions; Legends. Esenjay understands that (i)
the Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by Esenjay, and that the Securities must be held by Esenjay
indefinitely, and that Esenjay must, therefore, bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration; and (iii) each
Certificate representing the Securities will be endorsed with a legend
substantially in the following form until the earlier of (1) such date as the
Securities have been registered for resale by Esenjay or (2) the date the
Securities are eligible for sale under Rule 144.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(g)                No Public Market. Esenjay understands and acknowledges that
although the Company is currently traded on the OTC, no public market now exists
for any of the Securities and that the Company has made no assurances that a
public market will ever exist for the Securities.

 

(h)               No Transfer. Esenjay covenants not to dispose of any of the
Securities other than in conjunction with an effective registration statement
under the Securities Act or in compliance with Rule 144 or pursuant to another
exemption from registration or to an entity affiliated with Esenjay and other
than in compliance with the applicable securities regulations laws of any state.

 



3

 

 

(i)                 Investment Experience. Esenjay acknowledges that it is able
to bear the economic risk of Esenjay’s investment, including the complete loss
thereof. Esenjay has a preexisting personal or business relationship with the
Company or one or more of its officers, directors or other persons in control of
the Company, and Esenjay has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Securities.

 

(j)                 General Solicitation. Esenjay is not acquiring the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement. Prior to the
time that Esenjay was first contacted by the Company or either of the Agents
such Esenjay had a pre-existing and substantial relationship with the Company or
one of the Agents. Esenjay will not issue any press release or other public
statement with respect to the transactions contemplated by this Agreement
without the prior written consent of the Company. Other than to other parties to
this Agreement, Esenjay has maintained and will continue to maintain the
confidentiality of all disclosures made to Esenjay in connection with this
transaction, including the existence and terms of this transaction.

 

2.3 No Investment, Tax or Legal Advice. Esenjay understands that nothing in the
Company SEC Documents, this Agreement, or any other materials presented to
Esenjay in connection with the acquisition and sale of the Securities
constitutes legal, tax or investment advice. Esenjay has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its acquisition of Securities.

 

2.4 Disclosure of Information. Esenjay understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities. Esenjay has
reviewed the documents publicly filed by the Company with the SEC and has read
and understands the risk factors disclosed therein. Esenjay has received all the
information it considers necessary or appropriate for deciding whether to
acquisition the Securities. Esenjay is solely responsible for conducting its own
due diligence investigation of the Company.

 

2.5 Additional Acknowledgement. Esenjay acknowledges that it has independently
evaluated the merits of the transactions contemplated by this Agreement, that it
has independently determined to enter into the transactions contemplated hereby,
that it is not relying on any advice from or evaluation by any other person.
Esenjay acknowledges that, if it is a client of an investment advisor registered
with the SEC, Esenjay has relied on such investment advisor in making its
decision to acquisition Securities pursuant hereto.

 

2.6 No Short Position As of the date hereof, and from the date hereof through
the date of the Closing, Esenjay acknowledges and agrees that it does not and
will not (between the date hereof and the date of the Closing) engage in any
short sale of the Company’s voting stock or any other type of hedging
transaction involving the Company’s securities (including, without limitation,
depositing shares of the Company’s securities with a brokerage firm where such
securities are made available by the broker to other customers of the firm for
purposes of hedging or short selling the Company’s securities).

 

2.7. Debt. As of the date hereof, the Debt set forth on Exhibit A represents all
amounts owed to Esenjay by the Company, and Esenjay agrees that it has waived
its right to receive any interest on the Outstanding Principal after June 4,
2014. In addition Esenjay agrees that the only accrued interest due and payable
to him by the Company in connection with the Outstanding Principal is $304,000.

 



4

 

 

SECTION 3

RELEASE; INDEMNIFICATION; ADEQUATE INFORMATION

 

3.1 General Release. In consideration of the conversion of the Debt into the
Shares and Warrant, Esenjay hereby releases and forever discharges Company,
their respective assigns, partners, shareholders, subsidiaries, related
entities, predecessors, successors, officers, directors, trustees, managers,
agents, employees, and affiliates, from any and all claims, suits, demands,
actions, causes of action, obligations, liabilities, expenses, costs, attorneys’
fees, liens of any kind or nature, and losses or damages whatsoever of any kind
which in any way relate to or arise out of the Debt.

 

3.2 Indemnification. Esenjay agrees to indemnify and hold the Company and any
person, if any, who controls the Company, within the meaning of Section 15 of
the Securities Act, and the Company’s officers, general partners, managers,
partners, directors, agents, attorneys, and affiliates harmless from and against
all damages, losses, costs and expenses, including reasonable attorneys’ fees
and expenses reasonably incurred in the investigation or preparation in defense
of any litigation commenced or threatened or any claim whatsoever, which they
may incur by reason of the failure by Esenjay to comply with the terms and
conditions of this Agreement, or by reason of any misrepresentation or breach of
any warranty or covenant made by Esenjay herein, or in any document provided by
Esenjay to the Company in connection with the conversion of the Debt. Esenjay
further agrees that the provisions of this Section will survive (a) the sale,
transfer or any attempted sale or transfer of all or a portion of the Securities
and (b) the death of Esenjay.

 

SECTION 4

MISCELLANEOUS

 

4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada, without regard to the body of conflicts of law. Esenjay
hereby agrees that any suit, action, or proceeding arising out of or relating to
this Agreement, any amendments or any replacements hereof, and any transactions
or agreements relating hereto will be brought in the courts of, or the Federal
courts in, the State of California, County of San Diego, and Esenjay hereby
irrevocably consents and submits to the jurisdiction of such courts for the
purposes of any such suit, action or proceeding, and Esenjay agrees that service
of process on Esenjay in such suit, action or proceeding may be made in the same
way as is prescribed by this Agreement for other notices. Esenjay hereby waives,
and agrees not to assert against the Company or any assignee thereof, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts or that its property is exempt or immune from setoff, execution or
attachment, either prior to judgment or in execution thereof, and (b) to the
extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of suit, action
or proceeding is improper or that this subscription agreement or any amendments
or any replacements hereof may not be enforced in or by such courts. Venue for
such actions as set forth above is intended to be inclusive.

 

4.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by Esenjay and the closing of the
transactions contemplated hereby.

 

4.3 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 



5

 

 

4.4 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. This Agreement may only be amended or waived by a writing
signed by all parties to this Agreement.

 

4.5 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or otherwise delivered by hand or by messenger, addressed
(a) if to Esenjay, at the address set forth on the signature page, or at such
other address as Esenjay shall have furnished to the Company in writing, or (b)
if to the Company, one copy should be sent to its address set forth on the
signature page hereto, or at such other address as the Company shall have
furnished to Esenjay. If notice is provided by mail, notice shall be deemed to
be given upon proper deposit in the mail (and if outside the United States, sent
by airmail).

 

4.6 Waiver. Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or noncompliance with this Agreement shall be held to be
a waiver of any other or subsequent breach or noncompliance.

 

4.7 Expenses. The Company and Esenjay shall bear its own expenses and legal fees
incurred on its behalf with respect to this Agreement and the transactions
contemplated hereby.

 

4.8 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one instrument.

 

4.9 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 



6

 

 

SIGNATURE PAGE

 

ESENJAY:     COMPANY:             Esenjay Investments, LLC   Flux Power Holdings
Inc.           By: /S/ Michael Johnson   By: /S/ Ronald Dutt Name: Michael
Johnson   Name: Ronald Dutt       Title: CEO and Interim CFO                    
      Flux Power, Inc.           Address: 500 N. Water, Suite 1100 S        
 Corpus, Christi, TX 78401   By: /S/ Ronald Dutt       Name: Ronald Dutt      
Title: CEO and Interim CFO

  



7

 

 

EXHIBIT A

Outstanding Loans

(See separate attached file)

 



 

 

 

EXHIBIT B

 

Debt Conversion Calculations

Esenjay Debt Conversion:

                     

 

Mix   Common Price   Debt Amount   Common:   One Quarter
Warrant   Total Shares plus warrants              (Shares)   (Warrants)     
 25%  $0.15   $722,518    4,816,783    1,806,294   $6,623,077   75%  $0.30  
$2,167,553    7,225,175        $7,225,175                                   
 Total   $2,890,070    12,041,958    1,806,294   $13,848,252                
             



  Blended       $0.24              Proposed Blended Shares        12,100,000  
 1,900,000    14,000,000                            Common shares to be issued 
      12,100,000              Warrants to be issued        1,900,000           
  Stock Price: $0.24                       Warrant Strike price: $0.30      
                                        Memo:                       Debt at June
4, 2014                             Debt   2,586,000                  
      Accrued Interest   304,070                                Total 
 2,890,070                

 

 

 